Citation Nr: 0505837	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post total knee replacement, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 until 
January 1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.

Subsequent to the July 2000 rating decision, the claims file 
was transferred to the RO in Cleveland, Ohio.

In his substantive appeal, the veteran expressed his desire 
for a hearing before a Member of the Board at the RO.  Such a 
hearing was scheduled in May 2003, but the veteran failed to 
report.  

This matter was previously before the Board in August 2003.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

The veteran's degenerative joint disease of the left knee, 
status post total knee replacement, is manifested by 
complaints of pain, weakness and stiffness; objectively, 
there was limited motion, along with tenderness and weakness, 
noted as being moderate in severity.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
for degenerative joint disease of the left knee, status post 
total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
VA and private post service treatment and examination.  
Additionally, the veteran's statements in support of the 
claim are of record.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

A June 1999 treatment report written by R. R., M.D., reflects 
complaints of occasional left knee tenderness.  The veteran 
stated that he limped favoring his left knee.  He also 
reported occasional swelling in the left knee with quick 
turns or wrong movements.  His symptoms were aggravated by 
prolonged walking.  

Objectively, the veteran had flexion to 130 degrees active 
and 135 degrees passive.  He had extension to 0 degrees, 
active and passive.  There was no fatigue, weakness or lack 
of endurance with range of motion.  There was also no edema, 
effusion, instability, weakness, redness, heat or abnormal 
movement of the left knee.  There was tenderness over the 
medial joint line, but not over the lateral joint line.  
There was faint crepitus in the medial compartment of the 
knee with range of motion..  There was no laxity and 
Lachman's test was negative.  McMurray's sign was also 
negative.  No angular deformity of the left knee was noted.  

A June 1999 MRI of the veteran's left knee revealed small 
joint effusion.  There was also diffuse thinning of the 
articular cartilage of the patella.  The impression was 
moderately advanced degenerative changes medially.  Another 
impression was significant truncation and partial absence of 
portions of the medical meniscus, particularly, the body and 
anterior horn.  

VA clinical records dated from June 1999 through October 1999 
show complaints of left knee pain.  The veteran rated his 
pain at such visits.  His ratings ranged between a 7 and 10, 
depending on the day.  Moreover, an August 1999 record 
indicated complaints of left knee buckling secondary to pain.  
His pain was aggravated by weight bearing.  

A VA outpatient treatment record dated in January 2000 shows 
complaints of left knee pain.  The veteran also explained 
that occasionally his left knee would give out while he was 
walking.  

A VA outpatient treatment record dated in February 2000 shows 
complaints of left knee pain.  The veteran rated his 
discomfort as a 5 out of 10 in intensity.  

X-rays taken in February 2000 revealed moderate to severe 
degenerative changes affecting the medical compartment of the 
left knee.  

In April 2000, the veteran underwent a left total 
arthroplasty.  

An April 2000 VA outpatient treatment report subsequent to 
the veteran's left knee operation indicated complaints of 
left knee pain with limited tolerance to ambulation.  The 
veteran ambulated with a walker at that time, putting partial 
weight on the left leg.  His range of motion was from -20 
degrees of extension to 85 degrees of flexion.  Left knee 
muscle strength was -3/5, with pain limiting a full effort.  
The veteran was instructed as to an exercise program to 
increase his left knee strength at home.  

A May 2000 VA clinical record shows improvement as to the 
left knee.  The veteran's strength was -4/5 in the left knee.  
Range of motion was still limited and the veteran walked with 
a cane.  His gait was slightly antalgic.  Subsequent reports 
dated in May 2000 and June 2000 reflect continued 
improvement.  One such June 2000 report revealed flexion to 
125 degrees, extension to -5 degrees and knee strength of 
4/5.  The veteran was ambulating with a normal gait pattern.

X-rays dated in September 2000 show a stable total left knee 
arthroplasty.  

An October 2000 VA clinical report indicates -4/5 strength 
with 3/5 in terminal extension, defined as the last 15 
degrees of extension.  The left quadriceps fatigued easily 
with sustained exercise.  The veteran was using a stationary 
bicycle and stair climber to improve his leg strength.  

The veteran was examined by VA in January 2002.  The veteran 
had complaints of pain, weakness and stiffness.  He denied 
swelling, heat, redness or instability.  He also experienced 
flare-ups following prolonged standing or with climbing.  It 
was noted that the veteran walked with a cane.  

On objective examination, the veteran had flexion to 78 
degrees and extension to 4 degrees.  The veteran had 
discomfort with the flexing of his knee joint.  There was no 
evidence of edema, effusion or instability.  There was also 
no redness, heat, abnormal movement or guarding.  Further, 
there was no ankylosis.  He walked with a limp.  The joint 
was stable, but the examiner commented that the veteran's 
prosthesis made it difficult to perform Lachmann's test and 
impossible to perform McMurray's test.  

Analysis

The veteran is presently assigned a 30 percent evaluation for 
postoperative total left knee replacement pursuant to 
Diagnostic Code 5055.  That Code section affords a 
100 percent evaluation for a one-year period after the 
prosthetic replacement of a knee joint.  Thereafter, a 60 
percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated by analogy to Diagnostic Codes 
5256, 5261 or 5262.  The minimum evaluation is 30 percent. 38 
C.F.R. Part 4, Code 5055 (2004).

As stated above, in order to be entitled to the next-higher 
60 percent evaluation under Diagnostic Code 5055, the 
evidence must demonstrate chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.
Here, the evidence does show postoperative residuals, but the 
Board finds that such residuals do not rise to the level of 
severity contemplated in the 60 percent evaluation, as will 
be explained below.

Regarding left knee motion, it is acknowledged that the VA 
examination in January 2002 indicated discomfort with the 
flexing of his knee joint.  The record also indicates that 
the veteran ambulates with a limping gait, by use of a cane.  
However, the veteran's overall disability picture has not 
been shown to involve severe discomfort such as to warrant a 
60 percent evaluation.  To the contrary, the veteran's left 
knee pain and weakness was specifically found to be 
"moderate" upon VA examination in January 2002.  That 
examination report also showed that the veteran's left knee 
was free of edema, effusion and instability.  There was also 
no redness, heat, abnormal movement or guarding.

Regarding weakness, VA outpatient treatment reports dated in 
May 2000 and June 2000 reveal improvement in left knee 
strength in response to therapy and a home exercise program.  
Indeed, reports dated in May 2000 and June 2000 show left 
knee strength of 4/5.  It was further noted that the veteran 
was ambulating with a normal gait pattern by June 2000.  
Moreover, an October 2000 clinical record revealed left knee 
strength of -4/5.  These findings further confirm only 
moderate, and not severe, left knee weakness.  Finally, it is 
acknowledged that an October 2000 record indicated that the 
left quadriceps fatigued easily with sustained exercise.  
However, considering the evidence as whole, severe weakness 
of the left knee is not established here.  Moreover, in 
reaching this conclusion, the Board has considered additional 
functional limitation due to factors such as pain, weakness 
and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Thus, based on the foregoing, the next-higher 60 percent 
evaluation under Diagnostic Code 5055 is not warranted.  The 
Board must now consider whether the limitation of motion 
Codes offer a rating in excess of the 30 percent minimum 
rating presently assigned under Diagnostic Code 5055.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Per the veteran's January 2002 VA examination, his flexion is 
to 78 degrees and his extension is to 4 degrees.  No other 
evidence of record indicates a more significant limitation of 
motion.  

Based on the findings gleaned from the January 2002 VA 
examination, the veteran does not meet the threshold 
requirements for a compensable rating under either Diagnostic 
Code 5260 or 5261.  Moreover, while the veteran experienced 
discomfort upon overflexing of the knee joint, the evidence 
does not reveal significant additional functional limitation 
due to factors such as pain, weakness, or incoordination such 
as to allow for a compensable evaluation under those Codes.  
More importantly, even if the evidence could be favorably 
construed so as to allow for the minimum compensable 
evaluations under either Diagnostic Codes 5260 or 5261, this 
would not exceed the 30 percent evaluation presently 
assigned.  Thus, an increased rating is not possible based on 
limitation of motion.

Further regarding the Diagnostic Codes pertaining to leg 
motion, the Board observes that VA's General Council recently 
held that a veteran may receive separate ratings under 
Diagnostic Code 5260 and 5261 if the evidence establishes 
both limited flexion and extension for the same joint.  See 
VAOPGCPREC 9-04 (September 2004).  In the present case, the 
range of motion findings are not significant enough to 
warrant a compensable evaluation.  However, even if, by 
application of DeLuca principles, the veteran were assigned 
minimum compensable ratings under both Diagnostic Code 5260 
and 5261, the resulting combined rating under 38 C.F.R. 
§ 4.25 would still not afford a rating in excess of the 30 
percent currently assigned.  Thus, VAOPGCPREC 9-04 cannot 
offer an increased rating.  

To summarize, the Board has thus far concluded that the 
veteran is not entitled to the next-higher 60 percent 
evaluation under Diagnostic Code 5055.  Moreover, rating by 
analogy under limitation of motion of the leg also fails to 
entitle the veteran to an increased rating, even when 
considering separate evaluations for flexion and extension as 
authorized by VAOPGCPREC 9-2004.  The Board will now consider 
whether any alternative code sections serve as a basis for an 
increased rating here.  

Only two remaining rating codes, 5256 (ankylosis) and 5262 
(impairment of the tibia and fibula) afford an evaluation in 
excess of the 30 percent presently assigned.  However, as the 
evidence fails to establish ankylosis, Diagnostic Code 5256 
is not for application.  Similarly, as the evidence fails to 
demonstrate nonunion of the tibia and fibula with loose 
motion, requiring a brace, Diagnostic Code 5262 does not 
apply.

In conclusion, the veteran's currently assigned 30 percent 
evaluation under Diagnostic Code 5055 represents the highest 
allowable award based on the evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
postoperative left knee residuals have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In so stating, it is noted that the veteran did receive a 100 
percent temporary rating for the one year following his knee 
surgery, per Diagnostic Code 5055.  Based on the foregoing, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.  


ORDER

An increased rating for degenerative joint disease of the 
left knee, status post total knee replacement, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


